 In the Matter ofGILBERT PAPERCOMPANYandINTERNATIONALBROTHERHOOD OF PAPER MAKERS, A. F. OF L.Case No. 13-R4878.-Decided March31, 1945Messrs. A. C. GilbertandA. C. Haselaw,of Menasha, Wis., for theCompany.Mr. Arthur E. Pintere,of Appleton, Wis., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of PaperMakers, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Gilbert Paper Company, Menasha, Wisconsin, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Leon A. Rosell, TrialExaminer.Said hearing was held at Neenah, Wisconsin, on March2, 1945.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGilbert Paper Company is a Wisconsin corporation with its prin-cipal place of business at Menasha, Wisconsin, where it is engaged inthemanufacture of rag content writing paper.During 1944 theCompany purchased materials valued in excess of $1,000,000, 95 per-cent of which was shipped to it from points outside the State of Wis-61 N. L. R.B.,No. 26.228 GILBERT PAPERCOMPANY229cousin.During the same period the Company manufactured prod-ucts valued in excess of $3,000,000, 90 percent of which was shippedto points outside the State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Paper Makers is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesat the Menasha plant of the Company, including tour foremen,washer and beater engineers, machine tenders, boss calendar, bosscutter, sorting boss, packer boss, stockroom boss, and finishing roomoffice girls, but excluding office and clerical employees, supervisor ofboiler room, chief chemist, supervisor of raw materials department,supervisor of rag room, supervisors in charge of cutting and ware-housing departments, and supervisor in charge of maintenance, con-stitute a unit appropriate for the purposes of collective bargaining.The only controversy with respect to the unit concerns the tourforemen.The Company employs three tour foremen.The tour foremen actas assistant superintendents and are in charge of the Company's pro-duction departments.They perform no manual work and exercisethe authority to hire and discharge.We find that the tour foremenare supervisory employees, and we shall, therefore, exclude them fromthe unit.''The Field Examiner reported that the Union presented an authorization petition bear-ing the signatures of 164 persons.There are approximately 318 employees in theappropriate unit.2SeeMatter of Kimbe, ly-Clark Co? poration,54 N L. R B, 601,55 N. L. R B. 521. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees at the Men-asha plant of the Company, including washer and beater engineers,machine tenders, boss calendar, boss cutter, sorting boss, packer boss,stockroom boss, and finishing room office girl, but excluding office andclerical employees, tour foremen, supervisor of boiler room, chiefchemist, supervisor of raw materials department, supervisor of ragroom, supervisors in charge of cutting and warehousing departments,supervisor in charge of maintenance, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company employs two women who are engaged in cleaning itsoffices.,They are paidon anhourly rate and work 14 hours per weekafter the close of the usual office hours.The regular production` andmaintenance employees work 48 hours per week.The Union con-tends that the two employees should be deemed ineligible to vote.TheCompany contends that they should be eligible.Although the two em-ployees in dispute work but 14 hours per week, they do so ona regularschedule and are regular part-time employees rather than intermittentemployees.We find that they have a sufficient interest in the selectionof a bargaining representative to entitle them to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gilbert PaperCompany, Menasha, Wisconsin, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter GILBERT PAPER COMPANY231as agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quite or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tional Brotherhood of Paper Makers, A. F. of L., for the purposes ofcollective bargaining.